
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1029
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 1, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Immigration and Nationality
		  Act and title 18, United States Code, to combat the crime of alien smuggling
		  and related activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alien Smuggling and Terrorism
			 Prevention Act of 2009.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Alien smuggling by land, air and sea is a
			 transnational crime that violates the integrity of United States borders,
			 compromises our Nation's sovereignty, places the country at risk of terrorist
			 activity, and contravenes the rule of law.
			(2)Aggressive
			 enforcement activity against alien smuggling is needed to protect our borders
			 and ensure the security of our Nation. The border security and anti-smuggling
			 efforts of the men and women on the Nation's front line of defense are to be
			 commended. Special recognition is due the Department of Homeland Security
			 through the United States Border Patrol, United States Coast Guard, Customs and
			 Border Protection, and Immigration and Customs Enforcement, and the Department
			 of Justice through the Federal Bureau of Investigation.
			(3)The law
			 enforcement community must be given the statutory tools necessary to address
			 this security threat. Only through effective alien smuggling statutes can the
			 Justice Department, through the United States Attorneys' Offices and the
			 Domestic Security Section of the Criminal Division, prosecute these cases
			 successfully.
			(4)Alien smuggling
			 has a destabilizing effect on border communities. State and local law
			 enforcement, medical personnel, social service providers, and the faith
			 community play important roles in combating smuggling and responding to its
			 effects.
			(5)Existing penalties
			 for alien smuggling are insufficient to provide appropriate punishment for
			 alien smugglers.
			(6)Existing alien
			 smuggling laws often fail to reach the conduct of alien smugglers,
			 transporters, recruiters, guides, and boat captains.
			(7)Existing laws
			 concerning failure to heave to are insufficient to appropriately punish boat
			 operators and crew who engage in the reckless transportation of aliens on the
			 high seas and seek to evade capture.
			(8)Much of the
			 conduct in alien smuggling rings occurs outside of the United States.
			 Extraterritorial jurisdiction is needed to ensure that smuggling rings can be
			 brought to justice for recruiting, sending, and facilitating the movement of
			 those who seek to enter the United States without lawful authority.
			(9)Alien smuggling
			 can include unsafe or recklessly dangerous conditions that expose individuals
			 to particularly high risk of injury or death.
			3.Checks against
			 terrorist watchlistThe
			 Secretary of Homeland Security shall, to the extent practicable, check against
			 all available terrorist watchlists those persons suspected of alien smuggling
			 and smuggled individuals who are interdicted at the land, air, and sea borders
			 of the United States.
		4.Strengthening
			 prosecution and punishment of alien smugglersSection 274(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(a)) is amended—
			(1)by amending the
			 subsection heading to read as follows: Bringing In, Harboring, and Smuggling of
			 Unlawful and Terrorist Aliens.—;
			(2)by
			 amending paragraphs (1) through (2) to read as follows:
				
					(1)(A)Whoever, knowing or in reckless disregard
				of the fact that an individual is an alien who lacks lawful authority to come
				to, enter, or reside in the United States, knowingly—
							(i)brings that individual to the United States
				in any manner whatsoever regardless of any future official action which may be
				taken with respect to such individual;
							(ii)recruits, encourages, or induces that
				individual to come to, enter, or reside in the United States;
							(iii)transports or moves that individual
				in the United States, in furtherance of their unlawful presence; or
							(iv)harbors, conceals, or shields from
				detection the individual in any place in the United States, including any
				building or any means of transportation;
							or attempts or conspires to do so, shall be punished
				as provided in subparagraph (C).(B)Whoever, knowing that an individual
				is an alien, brings that individual to the United States in any manner
				whatsoever at a place, other than a designated port of entry or place
				designated by the Secretary of Homeland Security, regardless of whether such
				individual has received prior official authorization to come to, enter, or
				reside in the United States and regardless of any future official action which
				may be taken with respect to such individual, or attempts or conspires to do
				so, shall be punished as provided in subparagraph (C).
						(C)Whoever commits an offense under this
				paragraph shall, for each individual in respect to whom such a violation
				occurs—
							(i)if the offense results in the death of
				any person, be fined under title 18, United States Code, and subject to the
				penalty of death or imprisonment for any term of years or for life;
							(ii)if the offense involves kidnapping, an
				attempt to kidnap, the conduct required for aggravated sexual abuse (as defined
				in section 2241 of title 18, United States Code, without regard to where it
				takes place), or an attempt to commit such abuse, or an attempt to kill, be
				fined under title 18, United States Code, or imprisoned for any term of years
				or life, or both;
							(iii)if the offense involves an individual who
				the defendant knew was engaged in or intended to engage in terrorist activity
				(as defined in section 212(a)(3)(B)), be fined under title 18, United States
				Code, or imprisoned not more than 30 years, or both;
							(iv)if the offense results in serious bodily
				injury (as defined in section 1365 of title 18, United States Code) or places
				in jeopardy the life of any person, be fined under title 18, United States
				Code, or imprisoned not more than 20 years, or both;
							(v)if the offense is a violation of
				paragraph (1)(A)(i) and was committed for the purpose of profit, commercial
				advantage, or private financial gain, or if the offense was committed with the
				intent or reason to believe that the individual unlawfully brought into the
				United States will commit an offense against the United States or any State
				that is punishable by imprisonment for more than 1 year, be fined under title
				18, United States Code, and imprisoned, in the case of a first or second
				violation, not less than 3 nor more than 10 years, and for any other violation,
				not less than 5 nor more than 15 years;
							(vi)if the offense is a violation of paragraphs
				(1)(A)(ii), (iii), or (iv), or paragraph (1)(B), and was committed for the
				purpose of profit, commercial advantage, or private financial gain, be fined
				under title 18, United States Code, or imprisoned not more than 10 years, or
				both;
							(vii)if the offense involves the transit
				of the defendant’s spouse, child, sibling, parent, grandparent, or niece or
				nephew, and the offense is not described in any of clauses (i) through (vi), be
				fined under title 18, United States Code, or imprisoned not more than 1 year,
				or both; and
							(viii)in any other case, be fined under
				title 18, United States Code, or imprisoned not more than 5 years, or
				both.
							(2)(A)There is extraterritorial jurisdiction over
				the offenses described in paragraph (1).
						(B)In a prosecution for a violation of,
				or an attempt or conspiracy to violate, subsection (a)(1)(A)(i), (a)(1)(A)(ii),
				or (a)(1)(B), that occurs on the high seas, no defense based on necessity can
				be raised unless the defendant—
							(i)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity, and if a rescue is claimed,
				the name, description, registry number, and location of the vessel engaging in
				the rescue; and
							(ii)did not bring, attempt to bring, or
				in any manner intentionally facilitate the entry of any alien into the land
				territory of the United States without lawful authority, unless exigent
				circumstances existed that placed the life of that alien in danger, in which
				case the reporting requirement set forth in clause (i) is satisfied by
				notifying the Coast Guard as soon as practicable after delivering the alien to
				emergency medical or law enforcement personnel ashore.
							(C)It is not a violation of, or an
				attempt or conspiracy to violate, clause (iii) or (iv) of paragraph (1)(A), or
				paragraph (1)(A)(ii) (except if a person recruits, encourages, or induces an
				alien to come to or enter the United States), for a religious denomination
				having a bona fide nonprofit, religious organization in the United States, or
				the agents or officer of such denomination or organization, to encourage,
				invite, call, allow, or enable an alien who is present in the United States to
				perform the vocation of a minister or missionary for the denomination or
				organization in the United States as a volunteer who is not compensated as an
				employee, notwithstanding the provision of room, board, travel, medical
				assistance, and other basic living expenses, provided the minister or
				missionary has been a member of the denomination for at least one year.
						(D)For purposes of this paragraph and
				paragraph (1)—
							(i)the term United States
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth
				of the Northern Mariana Islands, and any other territory or possession of the
				United States; and
							(ii)the term lawful
				authority means permission, authorization, or waiver that is expressly
				provided for in the immigration laws of the United States or the regulations
				prescribed under those laws and does not include any such authority secured by
				fraud or otherwise obtained in violation of law or authority that has been
				sought but not
				approved.
							.
			5.Maritime law
			 enforcement
			(a)PenaltiesSubsection (b) of section 2237 of title 18,
			 United States Code, is amended to read as follows:
				
					(b)Whoever intentionally violates this section
				shall—
						(1)if the offense results in death or involves
				kidnapping, an attempt to kidnap, the conduct required for aggravated sexual
				abuse (as defined in section 2241 without regard to where it takes place), or
				an attempt to commit such abuse, or an attempt to kill, be fined under such
				title or imprisoned for any term of years or life, or both;
						(2)if the offense
				results in serious bodily injury (as defined in section 1365 of this title) or
				transportation under inhumane conditions, be fined under this title, imprisoned
				not more than 15 years, or both;
						(3)if the offense is
				committed in the course of a violation of section 274 of the Immigration and
				Nationality Act (alien smuggling); chapter 77 (peonage, slavery, and
				trafficking in persons), section 111 (shipping), 111A (interference with
				vessels), 113 (stolen property), or 117 (transportation for illegal sexual
				activity) of this title; chapter 705 (maritime drug law enforcement) of title
				46, or title II of the Act of June 15, 1917 (Chapter 30; 40 Stat. 220), be
				fined under this title or imprisoned for not more than 10 years, or both;
				and
						(4)in any other case,
				be fined under this title or imprisoned for not more than 5 years, or
				both.
						.
			(b)Limitation on
			 necessity defenseSection 2237(c) of title 18, United States
			 Code, is amended—
				(1)by inserting
			 (1) after (c);
				(2)by adding at the
			 end the following:
					
						(2)In a prosecution for a violation of
				this section, no defense based on necessity can be raised unless the
				defendant—
							(A)as soon as practicable upon reaching
				shore, delivered the person with respect to which the necessity arose to
				emergency medical or law enforcement personnel;
							(B)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity resulting giving rise to the
				defense; and
							(C)did not bring, attempt to bring, or in
				any manner intentionally facilitate the entry of any alien, as that term is
				defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C.
				1101 (a)(3)), into the land territory of the United States without lawful
				authority, unless exigent circumstances existed that placed the life of that
				alien in danger, in which case the reporting requirement of subparagraph (B) is
				satisfied by notifying the Coast Guard as soon as practicable after delivering
				that person to emergency medical or law enforcement personnel
				ashore.
							.
				(c)DefinitionSection 2237(e) of title 18, United States
			 Code, is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)the term transportation under
				inhumane conditions means the transportation of persons in an engine
				compartment, storage compartment, or other confined space, transportation at an
				excessive speed, transportation of a number of persons in excess of the rated
				capacity of the means of transportation, or intentionally grounding a vessel in
				which persons are being
				transported.
						.
				6.Amendment to the
			 sentencing guidelines
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend the sentencing
			 guidelines and policy statements applicable to persons convicted of alien
			 smuggling offenses and criminal failure to heave to or obstruction of
			 boarding.
			(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission, shall—
				(1)consider providing sentencing enhancements
			 or stiffening existing enhancements for those convicted of offenses described
			 in subsection (a) that—
					(A)involve a pattern
			 of continued and flagrant violations;
					(B)are part of an
			 ongoing commercial organization or enterprise;
					(C)involve aliens who
			 were transported in groups of 10 or more;
					(D)involve the
			 transportation or abandonment of aliens in a manner that endangered their
			 lives; or
					(E)involve the facilitation of terrorist
			 activity; and
					(2)consider
			 cross-references to the guidelines for Criminal Sexual Abuse and Attempted
			 Murder.
				(c)Expedited
			 proceduresThe Commission may promulgate the guidelines or
			 amendments under this section in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Act of 1987, as though the authority under that
			 Act had not expired.
			
	
		
			Passed the House of
			 Representatives March 31, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
